White J.
Appeal from an order of the Family Court of Montgomery County (Catena, J.), entered May 18, 1993, which, in a proceeding *949pursuant to Family Court Act article 10, granted petitioner’s motion to discontinue the proceeding.
The expiration of the placement of Eleanor TT. with petitioner and the return of the child to her mother’s* custody has rendered this appeal moot (see, Matter of Demitris O., 193 AD2d 977, lv denied 82 NY2d 655; Matter of Darryl G., 184 AD2d 204, 205; Matter of Commissioner of Social Servs. [Forrest G.] [Rena G.], 180 AD2d 550).
Weiss, P. J., Crew III, Cardona and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 The mother did not file a brief with the Court and has apparently abandoned her appeal.